The judgment of the Supreme Court was entered, January 22d 1877,
Per Curiam.
We are of opinion that a trial by a separate jury upon each issue by several garnishees, is not a matter of absolute right in cases of attachment execution. In this matter we must be guided by general practice, and by the great inconvenL ence and delay of execution, if every issue where there are many garnishees should necessarily be tried separately. It is one of those matters where some discretion must be exercised by the court below, subject to a review here, if that discretion be unjustly exercised. In this case no facts are set forth in the bill of exceptions to show that the power of the court was arbitrarily and unjustly exercised.
As to the debt attached, which is simply a balance of a subscription in money to stock of the corporation, the relation between the corporation and the subscriber is merely that of creditor and debtor. “ The subscription (says Justice Woodward) is an ordinary con*254tract of indebtedness:" Pittsburgh and Connellsville Railroad Company v. Byers, 8 Casey 22; or as he says in McCully v. Same Co., Id. 31: “ Subscribers to stock are on the same footing as other simple contract debtors.” See also Same Co. v. Clark & Thaw, 5 Casey 151, and Graff v. Pittsburgh and Steubenville Railroad Co., 7 Casey 493. Debt or assumpsit lies on the contract of subscription according to its terms. This being an ordinary debt, it is attachable as other debts are. If there be a lien on the stock, or a liability of the stock to others, which may be set up- as a defence, the subscriber must set it up in his relief, otherwise his subscription, having the characteristics of an ordinary contract, creating a debt, is attachable. The question as to a written subscription is not raised bv the assignments of errors.
Judgment affirmed.